IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

             RICKY NORTHERN v. STEPHEN DOTSON, WARDEN

                 Direct Appeal from the Circuit Court for Hardeman County
                        No. 08-02-0325 Joseph H. Walker, III, Judge



                   No. W2008-01321-CCA-R3-HC - Filed January 23, 2009


The petitioner, Ricky Northern, appeals the trial court’s denial of his petition for habeas corpus
relief. This is the petitioner’s second attempt to secure habeas corpus relief. The State has filed a
motion requesting that this court affirm the trial court pursuant to Rule 20 of the Tennessee Court
of Criminal Appeals. After review, we conclude that the petitioner has failed to allege any ground
which would render the judgment of conviction void. We grant the State’s motion and affirm the
judgment of the trial court in accordance with Rule 20.

 Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN and J.C.
MCLIN , JJ. joined.

Ricky Northern, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General & Reporter, and Rachel E. Willis, Assistant Attorney
General, for the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION


        The petitioner, Ricky Northern, pled guilty to second degree murder, a Class A felony, in the
Criminal Court for Davidson County. He was sentenced to twenty years in the Department of
Correction. He sought habeas corpus relief in the Circuit Court for Hardeman County. His petition
for relief was summarily denied by the trial court, a decision which was upheld by this court on
appeal. Ricky Northern v. Stephen Dotson, No. W2005-02165-CCA-R3-HC, 2006 Tenn. Crim. App.
LEXIS 252, at *6 (Tenn. Crim. App. March 23, 2006). He has now filed a second petition for
habeas corpus relief, which was also summarily denied by the trial court.

        The State has filed a motion requesting that this court affirm the trial court pursuant to Rule
20 of the Tennessee Court of Criminal Appeals. When an opinion would have no precedential value,
the appellate court can affirm the judgment or action of the trial court by memorandum opinion when
the judgment was rendered or the action was taken in a proceeding without a jury and such judgment
or action was not a determination of guilt and the evidence does not preponderate against the finding
of the trial judge. Tenn. R. Ct. Crim. App. 20.

         In Tennessee, the grounds upon which habeas corpus petitions are granted are narrow.
McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). A writ of habeas corpus is available only when it
appears on the face of the judgment or the record that the convicting court was without jurisdiction
to convict or sentence the defendant or that the sentence of imprisonment has otherwise expired.
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992).
The purpose of a habeas corpus petition is to contest void and not merely voidable judgments.
Archer, 851 S.W.2d at 163. The petitioner bears the burden of establishing either a void judgment
or an illegal confinement by a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619,
627 (Tenn. Crim. App. 1994). A trial court may summarily dismiss a petition for writ of habeas
corpus relief without the appointment of counsel and without an evidentiary hearing if there is
nothing on the face of the judgment to indicate that the convictions addressed therein are void.
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004).

        On appeal, the petitioner argues that Tennessee’s 1989 Sentencing Act is unconstitutional
pursuant to Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), Cunningham v. California,
549 U.S. 270, 127 S. Ct. 856 (2007), and State v. Gomez, 239 S.W.3d 733 (Tenn. 2007), and that his
sentences are illegal because they exceed the statutory minimum. This was the same argument
raised by the petitioner in his initial habeas corpus petition. This court affirmed the dismissal of the
petitioner’s initial application for habeas corpus relief on the grounds that he failed to allege a
cognizable habeas corpus claim, stating:

        The crux of the Petitioner’s claim is that the decision in Blakely v. Washington has
        rendered his sentence void and that the sentence imposed by the trial court was
        illegal as it exceeded the statutory maximum sentence permitted for the offense.
        (Footnote omitted). Such a claim does not entitle the Petitioner to habeas corpus
        relief. Any claim that his sentence was enhanced in violation of his right to a jury
        trial would render the judgment voidable, not void. (Citations omitted). Thus, the
        Petitioner’s claim is not cognizable in a habeas corpus proceeding. (Footnote
        omitted).

Ricky Northern, 2006 Tenn. Crim. App. LEXIS, at **4-5. As the petitioner is now asserting the
same claim, we must likewise conclude that he has again failed to state a claim which is cognizable
in a habeas corpus proceeding.

         The petitioner further argues that the trial court erred in summarily dismissing his petition
for relief without a hearing or appointment of counsel. However, as previously stated, the trial court
may dismiss a petition for writ of habeas corpus relief without the appointment of counsel
andwithout an evidentiary hearing if there is nothing on the face of the judgment to indicate that
the convictions addressed therein are void. Hickman, 153 S.W.3d at 20. Accordingly, the court did
not err by dismissing the petition without the appointment of counsel.

                                                  -2-
        Based upon the foregoing, we conclude that the trial court properly determined that the
petitioner was not entitled to habeas corpus relief and properly dismissed the petition without
appointment of counsel or a hearing. The State’s motion is granted, and the judgment of the trial
court is affirmed in accordance with Rule 20 of the Court of Criminal Appeals.




                                                 ______________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE




                                               -3-